                      So Ordered.

             Dated: June 5th, 2019
 1

 2

 3

 4
 5

 6

 7
 8                    UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF WASHINGTON
 9

10     In re:                                    Case No. 18-03197

11     GIGA WATT, Inc., a Washington             The Honorable Frederick P. Corbit
       corporation,
12                                               Chapter 11

13     Debtor.

14
       MARK D. WALDRON, in his                   Adv. Pro. No. 19-80012
15     capacity as the duly-appointed
       Chapter 11 Trustee,                       ORDER GRANTING
16                                               PRELIMINARY INJUNCTION
       vs.
17
       DAVID M. CARLSON and JANE
18     DOE 1, individually and on behalf of
       the marital estate, ENTERPRISE
19     FOCUS, INC., a Washington
       corporation, CLEVER CAPITAL,
20     LLC, a Washington limited liability
       company, JEFFREY FIELD, ROB
21     TAVIS, and JANE DOES 2
       THROUGH 15
22

23

24
      Order Granting Preliminary Injunction - Page 1
25
     19-80012-FPC   Doc 70   Filed 06/05/19   Entered 06/05/19 10:48:26   Pg 1 of 4
 1          This matter came before the Court on May 23, 2019 (the “Show Cause

 2 Hearing”) pursuant to the (i) Amended Order to Show Cause for Preliminary

 3 Injunction and Temporary Restraining Order, entered in this proceeding on April

 4 30, 2019 [AP Docket No. 19], (ii) Motion of the Chapter 11 Trustee for Order to
 5 Show Cause for Preliminary Injunction and Temporary Restraining Order, filed

 6 on April 22, 2019, and (iii) Verified Complaint for Avoidance and Recovery of

 7 Fraudulent Transfers and/or Preferential Transfers; Breach of Fiduciary Duty;
 8 Turnover; and Injunctive Relief; and the Chapter 11 Trustee’s Objections to

 9 Claims of David M. Carlson (Claims Nos. 318 and 319) and of Clever Capital

10 LLC (Claim No. 320) (the “Verified Complaint”), filed on April 22, 2019.
11          Pursuant to Federal Rule of Civil Procedure 7052, applicable herein by

12 Federal Rule of Bankruptcy Procedure 7052, the Court’s oral ruling at the Show

13 Cause Hearing constitutes its findings of fact and conclusions of law and such
14 findings of fact and conclusions of law are incorporated herein by reference as if

15 set forth fully herein.

16          Accordingly, it is hereby:

17          ORDERED that management and control of the Debtor’s business

18 operations and interests located at 474 Highline Drive, Buildings A, B, C, H1, H2,

19 East Wenatchee, Washington (the “TNT Facility”) are placed with Mark D.

20 Waldon, in his official capacity as the duly-authorized trustee in this bankruptcy

21 case (the “Trustee”).

22          ORDERED that (i) David M. Carlson, Clever Capital LLC, and Enterprise

23 Focus, Inc., (ii) those who receive actual notice of this Order and are the officers,

24
      Order Granting Preliminary Injunction - Page 2
25
     19-80012-FPC   Doc 70    Filed 06/05/19   Entered 06/05/19 10:48:26   Pg 2 of 4
 1 agents, servants, employees of David M. Carlson, Clever Capital LLC and/or

 2 Enterprise Focus, Inc.; and (iii) those who receive actual notice of this Order and

 3 are in active concert or participation with David M. Carlson, Clever Capital LLC

 4 and/or Enterprise Focus, Inc., are enjoined during the pendency of this adversary
 5 proceeding from controlling, disposing of, transferring, encumbering or

 6 possessing the TNT Facility, including, without limitation (i) the leases pertaining

 7 to the TNT Facility, (ii) the Interconnection and Service Agreement, dated May
 8 14, 2018 between Public Utility District No. 1 of Douglas County and Giga Watt,

 9 Inc., and (iii) all personal property, whether tangible or intangible, used by the

10 Debtor in its business operations that it has maintained at the TNT Facility,
11 including, computers, cables, power strips, racks and infrastructure.

12          ORDERED that the parties shall cooperate to allow Mr. Carlson to remove

13 from Building C at 464 Highline Drive, East Wenatchee, Washington, certain
14 personal property belonging to Mr. Carlson, including a 2008 Toyota FJ Cruiser.

15                           [This Order follows on the next page.]

16

17

18

19

20

21

22

23

24
      Order Granting Preliminary Injunction - Page 3
25
     19-80012-FPC   Doc 70    Filed 06/05/19   Entered 06/05/19 10:48:26   Pg 3 of 4
 1          ORDERED that pursuant to Federal Rule of Bankruptcy Procedure 7065,

 2 the Trustee is not required to post any security and such required is waived.

 3                                /// END OF ORDER ///

 4 PRESENTED BY:
 5 CKR LAW LLP

 6
    /s/ Pamela M. Egan
 7 Pamela   M. Egan (WSBA 54736)
   506 2 Avenue, 14th floor
         nd

 8 Seattle, WA 98114
   Tel.: 415-297-0132
 9 E: pegan@ckrlaw.com

10 Of attorneys for Mark Waldron in his capacity
    as the duly-appointed Chapter 11 Trustee
11

12

13
14

15

16

17

18

19

20

21

22

23

24
      Order Granting Preliminary Injunction - Page 4
25
     19-80012-FPC   Doc 70   Filed 06/05/19   Entered 06/05/19 10:48:26   Pg 4 of 4
